IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JORGE NELSON,                     : No. 103 EM 2014
                                  :
                Petitioner        :
                                  :
                                  :
           v.                     :
                                  :
                                  :
COURT OF COMMON PLEAS, FIRST      :
JUDICIAL DISTRICT OF PHILADELPHIA :
COUNTY,                           :
                                  :
                Respondents       :


                                       ORDER


PER CURIAM
        AND NOW, this 19th day of September, 2014, the Application for Leave to File

Original Process is GRANTED. Furthermore, the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED to the extent it requests extraordinary relief and is

GRANTED to the extent it requests mandamus relief. The Court of Common Pleas of

Philadelphia County is DIRECTED to adjudicate Petitioner’s pending petition within 90

days.